Citation Nr: 1757609	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, I. L., and M. M.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In that rating decision the RO reopened a previously denied claim for service connection for PTSD, and denied the claim on its merits. 

In August 2014 the Veteran had a Board Central Office hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In October 2014 the Board, in a de novo review, granted reopening of the claim. At the same time the Board noted that at various times clinicians have diagnosed the Veteran with PTSD, depressive disorder, and schizoaffective disorder. The Board recharacterized the issue accordingly. The Board then remanded the claim to the Agency of Original Jurisdiction (in this case the RO) for additional action. 


FINDING OF FACT

Diagnosed schizoaffective disorder and PTSD are related to service.


CONCLUSION OF LAW

Psychiatric disability including schizoaffective disorder and PTSD w
as incurred in service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has psychiatric problems that began during his service and resulted from traumatic and upsetting experiences during that service.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). As the Board is granting the benefit sought on appeal, it is not necessary to discuss how VA addressed its duties to notify and assist the Veteran.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). For purposes of VA disability compensation, personality disorders are not considered to be diseases or injuries. 38 C.F.R. § 3.303(c).

The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including psychoses, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

PTSD is a mental disorder that develops as a result of traumatic experience. It is possible for service connection to be established for PTSD that becomes manifest after separation from service. Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

VA considers mental disorders based on the nomenclature in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-V) from the American Psychiatric Association. 38 C.F.R. § 4.130 (2017). Diagnosis of a mental disorder must conform to the DSM-V. See 38 C.F.R. § 4.125(a) (2017). In summary, PTSD may be diagnosed when the person was exposed to a traumatic event, the traumatic event is persistently reexperienced, there is persistent avoidance of stimuli associated with the trauma, there are alterations in cognitions and moods associated with the trauma in at least two ways, there are persistent symptoms of increased arousal in at least two ways, the disturbance lasts more than one month, and the disturbance causes clinically significant distress or impairment in functioning. DSM-V at Code 309.81

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the veteran's service and of the claimed stressor. If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). If a veteran's service and claimed stressors were not under circumstances that provide for his or her lay testimony alone to establish the occurrence of the stressor, the record must contain service records that corroborate the veteran's testimony as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

When the Veteran was examined in March 1971 for entrance into service, the examiner marked normal for his psychiatric condition. His service personnel records show that he had administrative duties. From late 1971 through late 1972 he  was stationed at the U Tapao Airfield in Thailand. In an April 1973 performance review, the reviewer noted that the Veteran was experiencing extreme pressure from personal and family problems. The reviewer expressed the impression that those problems and pressure kept the Veteran from performing to his potential. In September 1973 the Veteran had a psychiatric examination at a service department mental health clinic. His service medical records do not contain any recounting of the examination; there is only a brief statement of the results of the examination. The examiner indicated that the Veteran was found to be free of mental defect, disease, or derangement, and that he had mental capacity to understand any proceedings against him and cooperate in his defense. The examiner found that he was not suffering from any psychological condition that would warrant separation from service due to disability. The examiner provided a diagnosis of passive-aggressive personality disorder. In a medical history completed in October 1973, the Veteran marked yes for history of nervous trouble and depression or excessive worry. On the history report, and on the report of an October 1973 examination of the Veteran for separation from service, the examiner indicated that the Veteran's reported depression, excessive worry, and nervous trouble were due to the death of his parents. Regarding the Veteran's psychiatric condition, the examiner referred to a consultation report. It is likely that the examiner was referring to the report from September 1973 consultation.

The claims file contains a September 1982 decision from the United States Social Security Administration (SSA). That decision reflects that in April 1978, a few years after the Veteran's separation from service, he sought Social Security disability benefits. SSA awarded him such benefits, effective from January 1978, due to a schizophrenic reaction, paranoid type. 

In May 1978 the Veteran filed a claim for service connection and VA disability benefits for disorders including a condition of the nerves, which he reported began in 1973.

On VA psychiatric examination in May 1978, the Veteran indicated that during service he was found to have a character and behavior disorder. He reported that his parents had died a few years before the 1978 examination. He related that he used drugs during service. He stated that he was able to predict the future. He indicated that he felt himself to be special and different from other people. He related that presently he was going to school and was a painter.

The examiner noted that the Veteran's speech was pressured, was marked by a flight of ideas, and was often circumstantial and tangential. The examiner stated that his intelligence appeared to be well above average, that his insight was fair to poor, and that his judgment seemed questionable. The examiner provided a diagnosis of narcissistic personality disorder, with grandiose and hysterical elements. The examiner expressed that he was "probably within the personality disorder range, although the possibility of manic-depressive illness cannot be ruled out at the present time." The examiner stated that underlying psychosis, particularly manic-depressive psychosis, could not be ruled out. The examiner also indicated that it was possible, but unlikely, that he had neurosyphilis that led or contributed to his current mental status.

The 1982 SSA decision related that J. R. H., M.D., examined the Veteran in July 1978 and noted that he had a paranoid stance and delusions of grandeur and reference. Dr. H. reportedly found that he had schizophrenia, paranoid type, in partial remission. In May 1979, Dr. H. again found that the Veteran had paranoid schizophrenia, in partial remission and of moderate severity.

In February 1981 the Veteran sought service connection and VA disability benefits for a behavioral or psychiatric disorder. 

The September 1982 SSA decision related that in October 1981 W. A. D., M.D., found that the Veteran had paranoid delusions, but that the effects of his schizophrenic disorder had decreased to mild. In the September 1982 decision SSA determined that the Veteran's schizophrenic reaction was no longer severe enough to make him disabled for SSA purposes.

In VA treatment in October 1982, the Veteran reported auditory hallucinations. In an October 1982 psychiatric consultation, he again related hearing voices. He stated that in 1973 he was found to have schizophrenia. He stated that he worked as a janitor, and that he could not get a different job because people were sacred of him because of his schizophrenia. The clinician found that the Veteran had manifestly paranoid ideation. The clinician indicated a possibility of schizophrenia, but deferred a diagnosis.

In May 1984 psychiatrist Dr. D. reported that the Veteran had been tested and examined at a private mental health clinic. Dr. D stated that the Veteran reported being moody as a result of hearing people speak repetitively. Dr. D. reported that testing suggested a schizophrenic type problem. Dr. D. stated that the Veteran had "auditory hallucinations about which he has an organized delusional system."

In September 1984 the Veteran sought service connection for a nervous condition. He asserted that he was separated from service because of that condition.

In September 1985 the Veteran had an RO hearing on the issue service connection for a nervous condition. He reported that before he entered service he was not aware of having any nervous problems. He indicated that nervous problems arose during service and continued after service. He stated that during his service in Thailand he saw service members go wild with drugs. He indicated that he was verbally mistreated by a sergeant. He related that he was accused of using and selling marijuana. He stated that during his service his mother and then his father died. He indicated that he was upset and spoke with a chaplain. He reported that at the time he felt under a lot of pressure to help his remaining family members. He stated that during service he spoke briefly to a psychiatrist, and told him about his family problems. He reported that after service he went to school and worked. He indicated that from about 1975 people indicated to him that he seemed to have a problem. He related that eventually he realized that he was losing friends. He reported that he had headaches and nightmares and had trouble performing his job duties. He stated that in 1978 he sought mental health treatment. He indicated that he was found to have schizophrenia.

In an April 1986 hearing before Members of the Board, the Veteran reported that he had no psychiatric problems before service. He stated that during service a sergeant singled him out for mistreatment. He reported that he had experienced psychiatric problems from that time forward.

In November 2002 the Veteran sought service connection for PTSD. He indicated that he had stress and psychiatric problems related to events during and after service. In January 2003 he reported stressor events during his service, including his mother's sudden death, his then-wife's pregnancy, and his father's death. He also reported that while in Thailand he witnessed an execution and that he was mugged by four people. In January 2003 the Veteran's partner and children wrote that the Veteran had unwarranted loud outbursts that made them afraid.

In private mental health treatment in April and May 2003, the Veteran was noted to have paranoid schizophrenia and cocaine dependence. He reported having had a nervous breakdown in July 2002.

The Veteran had a VA mental health intake assessment in April 2003. He reported that during service he witnessed the execution of a Thai civilian who killed a U. S. service member. He reported that on one occasion in Thailand he was robbed by four men. He stated that while he was in Thailand he learned of the sudden death of his mother. He indicated that he suspected that she was murdered. He reported that he felt withdrawn and helpless. He reported that during service he learned that his then-wife was pregnant with another man's child, and he wanted to kill her and the man. He stated that from Thailand he was transferred to California. He indicated that during his service in California he experienced aggravation, harassment, and interpersonal difficulties. He reported that while he was still in service his father died. He stated that he sought help for personal problems and substance abuse.

The Veteran reported that since separation from service he had experienced nightmares, difficulty sleeping, problems controlling anger, frequent yelling, episodes of violence, and difficulty keeping jobs. He stated that while he was attending college after service other students brainwashed him, programmed him, and messed with his head. He reported a long history of cocaine use. He indicated that presently he felt depressed most of the time. He reported that he heard voices, had visual hallucinations, felt that police were watching him closely, and felt generally that someone was trying to harm him.

The examiner found that the Veteran's thoughts were grossly logical, but had some circumstantiality and notable paranoid themes. The examiner found that he exhibited paranoid delusional constructs. The examiner found that he did not endorse symptoms of reexperiening a traumatic stressor. The examiner concluded that he primarily had a psychotic disorder, either paranoid schizophrenia or schizoaffective disorder. The examiner stated that the Veteran's disorder did not meet the diagnostic criteria for PTSD. In VA treatment in July 2003, the Veteran reported he was on medication to treat a psychiatric disorder. 

In a July 2003 statement, the Veteran contended that he had PTSD that had onset during his service in Southeast Asia. In August 2003, he wrote that he had depression, excessive worrying, constant nervousness, and paranoid schizophrenia. He asserted that behavioral disorders noted during his service were related to psychiatric disorders for which he sought treatment after service.

In VA mental health treatment in September 2003, the Veteran reported depression, decreased sleep, auditory hallucinations, and paranoia. It was noted that he was being treated with an antipsychotic medication. A psychiatrist added an antidepressant medication. The psychiatrist listed diagnoses of schizoaffective disorder, rule out paranoid schizophrenia, and cocaine dependence. In November 2003, the Veteran reported ongoing auditory hallucinations and paranoia. He related decreased depression. 

In a September 2004 statement, the Veteran asserted that his nervous condition, including paranoid schizophrenia, began during his service.

In VA primary treatment in January 2008 it was noted that the Veteran had been diagnosed with schizophrenia. The treating clinician observed that the Veteran was anxious, and that he did not currently endorse hallucinations or delusions, but did have a very unusual affect. In psychiatric treatment in May 2008, the Veteran stated that he was not taking psychiatric medication. He reported hearing voices and feeling depressed. The psychiatrist listed diagnoses of paranoid schizophrenia and cocaine dependence. The psychiatrist prescribed an antipsychotic medication.

In VA treatment in July 2008, the Veteran reported that he had a history of PTSD. He stated that he was not taking prescribed psychiatric medication. Screenings were positive for depression and PTSD. He reported hearing voices, feeling hounded, having trouble sleeping, feeling very anxious, and having flashbacks. A psychiatrist noted anxious mood and affect and paranoid thought. The psychiatrist listed diagnoses of possible PTSD, depressive disorder, and cocaine dependence in remission.

In VA treatment in August 2008, the Veteran expressed interest in treatment for PTSD. He reported that stressors during service included being robbed by four men. He stated that when that happened he felt that his life was threatened. He indicated that he had recurrent distressing recollections of that event. The psychiatrist listed diagnoses of PTSD and rule out paranoid schizophrenia. The psychiatrist prescribed an antidepressant and an antipsychotic. In September 2008 the Veteran reported some improvement in sleep and in controlling his thoughts. He related that he continued to hear voices and feel paranoid. In November 2008 he reported frustration, irritability, and paranoia. Testing showed a moderate level of depression. A clinician listed diagnoses of schizoaffective disorder, PTSD, and cocaine abuse.

In VA primary care in December 2008, the Veteran reported hearing voices, seeing cops with crooked eyes, and having thoughts of hurting other people. In psychiatric treatment, he was observed to be hyperactive, irritable, and anxious, with illogical thought flow. The psychiatrist prescribed an antipsychotic medication. The psychiatrist listed diagnoses of PTSD and schizoaffective disorder. In neurology treatment in January 2009, the Veteran reported constant auditory hallucinations.

In March 2009, the Veteran saw private psychologist J. S. F., Psy.D. The Veteran reported having had PTSD since his service. In May and July 2009, the Veteran had VA PTSD treatment.

In statements received in June 2009, the Veteran wrote that when he got out of service he feared for his life. He reported that in the 1970s and 1980s he had episodes in which he snapped and screamed at people. He stated that the fearful feelings continued through the present. He indicated that he frequently looked out windows and checked his perimeter. He reported that he had thoughts that his partner was trying to hurt him and he screamed at her.

In VA mental health treatment in February 2010, it was noted that the Veteran had PTSD.

In a May 2010 statement, the Veteran contended that diagnoses during and since service that did not include PTSD were incorrect. In June 2010 he asserted that he had traumatic experiences during service that led to PTSD which was diagnosed later. In June 2010 he wrote that he did not have any psychological problems before service. He stated that during his service in Thailand a U. S. officer was murdered in a bar, and the man caught for the murder was executed soon afterward. He reported that while he was at U Tapao Airfield terrorists tried to blow up airplanes on the base. He related that in a taxi he was in was stopped and he was robbed by four men. He indicated that he was upset by these events. He stated that during service he received the upsetting news that his mother had died suddenly, after which he felt emotionally numb. He stated that he then learned that his wife was pregnant by another man. He stated that with the series of upsetting events he felt persecuted. He stated that after he was transferred to California, a sergeant there subjected him to daily harassment, including harassment based on race. He stated that his father died during that period. He stated that around that time he snapped at another serviceman tried to physically attack him. He indicated that beginning in service and continuing since he had experienced frustration, anger, depression, and paranoia.

The Veteran submitted an unclassified military report about events at U.S. military locations in Thailand in the early 1970s. The report relates that at U Tapao Airfield, in January 1972, sappers were found on the base near military aircraft. The sappers threw satchel charges and a grenade. There was gunfire on base and just outside the base as base personnel confronted the sappers.

In the August 2014 Board hearing, the Veteran discussed stressors during his service. He stated that when terrorist sappers attacked U Tapao Airfield while he was there, he was alerted by loud speakers. He stated that when that happened he felt scared and helpless, and soon thereafter moved off of the base because he feared for his life. He reported that he also felt scared when he heard about the murder of a captain and the execution of the perpetrator. He related that when four men stopped a taxi he was riding in and robbed him, he felt scared and helpless, and felt that he could have been killed. He stated that he felt numb and depressed when he learned of his mother's sudden death, and that he remained depressed after that. He reported that his stress and depression were compounded by the death of his father and daily verbal harassment by a sergeant. He indicated that on one occasion he was so upset that he snapped and threatened a different sergeant.

In September 2014 private psychologist Dr. F. wrote that in 2009 he saw the Veteran for PTSD and anger management issues. Dr. F. expressed the opinion that PTSD remained an appropriate diagnosis for the Veteran. She opined that his PTSD "is more likely than not related to the events he reported to have occurred in Thailand at U-Tapao Air Force Base in 1972."

The Veteran had a VA mental health examination in December 2014. The examiner reported having reviewed the claims file. The Veteran reported that he currently received mental health treatment. The examiner noted that the Veteran had a long history of depression, had psychotic features, sleep disturbance, and ongoing delusions, and had a current major depressive episode. The examiner found that the robbery during service was not sufficient to support a diagnosis of PTSD. The examiner found that accounts of the Veteran's claimed in-service stressors lacked consistency and verification. The examiner concluded that the assembled information did not support a diagnosis of PTSD. The examiner listed diagnoses of schizoaffective disorder, cocaine use disorder, and alcohol use disorder. The examiner expressed the opinion that it is less likely than not that his schizoaffective disorder or his substance use disorders were related to any injury, disease, or event during his service. 

The Veteran's psychosis was not diagnosed within a year after his separation from service, so there is not sufficient evidence to presume that it is service connected. During his service, in September 1973 a clinician found that he had a personality disorder and did not have any disabling psychological condition. In October 1973 the Veteran reported depression, excessive worry, and nervous trouble that he related to the death of his parents. While the examiner's finding is significant, the Veteran's report of trouble during service also is significant.

There is evidence that fairly soon after the Veteran's separation from service he had further psychiatric symptoms and problems. As early as 1978 he related having nervous problems since 1973. In 1978 one examiner found personality disorder, while leaving open the possibility of a psychiatric disorder. Another examiner diagnosed paranoid schizophrenia. In 1985 the Veteran reported that from around 1975 people expressed to him that he appeared to have a psychological problem.

One of the Veteran's reported PTSD stressors, the sapper attack, is documented in a military report. Mental health clinicians who have examined or treated him have reached different conclusions as to whether his history and symptoms meet the criteria for a diagnosis of PTSD. The findings for and against a PTSD diagnosis both have persuasive weight, and neither clearly outweighs the other. In any case, clinicians have predominantly found that he has current psychiatric disability, including schizophrenia or schizoaffective disorder, and/or PTSD.

Clinicians also have reached different conclusions as to whether a current psychiatric disorder is related to service. Dr. F.'s opinion supporting a nexus is not significantly less persuasive than the 2014 VA examiner's opinion against a nexus. Considering also the reports of psychological distress during service and fairly soon after service, the evidence at least equivocally supports a nexus. The Board therefore grants service connection for current psychiatric disability including schizoaffective disorder and PTSD.


ORDER

Entitlement to service connection for psychiatric disability including schizoaffective disorder and PTSD is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


